DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 03/27/20, with respect to the rejection of claims 1, 2, 4-11 and 13-15 under 35 U.S.C. 112(pre-AIA ), second paragraph, have been fully considered and are persuasive.  Applicant has amended claim 1 to remove the limitation of the orientation feature being incorporated into a fluid input area of the cover member. Applicant has then argued that this is sufficient to overcome the rejection.  See page 7 of Applicant’s Remarks.  The Examiner agrees, therefore the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 2, 4-11 and 13-15 are allowed. The following is an examiner’s statement of reasons for allowance:  The Examiner provided a statement on allowable subject matter in Paragraph 7 of the Office action mailed 01/27/20. As stated in the previous Action, claim 1 recites the combination of "wherein the at least one orientation feature is asymmetrically disposed off-centre relative to a longitudinal axis of the cover member, the longitudinal axis being perpendicular to a shorter and transverse axis of the cover member, and wherein, along the longitudinal axis, the at least one orientation feature is disposed closer to the fluid input area, at a longitudinal end of the substrate, than to a longitudinal center of the substrate". The Examiner submits this feature in combination with the other elements of claim 1 is not taught or suggested by the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                      April 15, 2021